DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 42-43, 45, 47-51, 53 and 55-57 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with William Howison (No. 66, 850) on May 14 and 17, 2021. The following claims have been amended:
Claim 42. (Currently Amended) A method for transmitting a synchronization signal by a user equipment (UE) in a coverage of a base station, comprising:
receiving, from the base station, configuration information including a threshold value and information on a synchronization resource;
measuring a reference signal received power (RSRP) of a signal from the base station;
and the UE is configured to perform a non-public safety (non-PS) related D2D discovery operation; and
transmitting, in the subframe indicated by the information on the synchronization resource, the D2DSS and a physical sidelink broadcast channel (PSBCH), in case that the RSRP of the signal is less than the threshold value and the UE is configured to perform a public safety (PS) related D2D discovery operation,
wherein the D2DSS includes a primary D2DSS and a secondary D2DSS,
wherein a sequence for the primary D2DSS is generated from a Zadoff-Chu sequence and a sequence for the secondary D2DSS is generated from an m-sequence having a length of 62, and
wherein the PSBCH includes information on a time division duplex (TDD) configuration and information on a bandwidth configuration for a D2D transmission.
Claim 50. (Currently Amended) A user equipment (UE) for transmitting a synchronization signal in a coverage of a base station, comprising:
a transceiver; and
a controller coupled with the transceiver and configured to control to:
receive, from the base station, configuration information including a threshold value and information on a synchronization resource;
measure a reference signal received power (RSRP) of a signal from the base station;
and the UE is configured to perform a non-public safety (non-PS) related D2D discovery operation; and
transmit, in the subframe indicated by the information on the synchronization resource, the D2DSS and a physical sidelink broadcast channel (PSBCH), in case that the RSRP of the signal is less than the threshold value and the UE is configured to perform a public safety (PS) related D2D discovery operation,
wherein the D2DSS includes a primary D2DSS and a secondary D2DSS,
wherein a sequence for the primary D2DSS is generated from a Zadoff-Chu sequence and a sequence for the secondary D2DSS is generated from an m-sequence having a length of 62, and
wherein the PSBCH includes information on a time division duplex (TDD) configuration and information on a bandwidth configuration for a D2D transmission.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 42-43, 45, 47-49, 50-51, 53 and 55-57 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 42 and 50, Lee (US 2017/0311344 A1) discloses a method and an UE (Lee, Fig. 15) for transmitting a synchronization signal by a user equipment (UE) in a coverage of a base station, comprising:
receiving, from the base station, configuration information including a threshold value and information on a synchronization resource (Lee, [0102-0103]);
measuring a reference signal received power (RSRP) of a signal from the base station (Lee, [0098-0103]); 
transmitting, in a subframe indicated by the information on the synchronization resource, a device-to-device synchronization signal (D2DSS) in case that the RSRP of the signal is less than the threshold value and the UE is configured to perform a non-public safety (non-PS) related D2D discovery operation (Lee, [0103-0106] table 7);  and a physical sidelink broadcast channel (PSBCH) including information on a time division duplex (TDD) configuration in case that the UE is configured to perform public safety (PS) related D2D discovery operation (Lee, [0045, 0117-0120, 0252]). 
Feng (US 2017/0311344 A1) discloses transmitting, in the subframe indicated by the information on the synchronization resource in case that the RSRP of the signal is less than the threshold value and the UE is configured to perform public safety (PS) related D2D discovery operation, wherein the D2DSS includes a primary D2DSS and a secondary D2DSS, wherein a sequence for the primary D2DSS is generated from a Zadoff-Chu sequence and a sequence for the secondary D2DSS is generated from an m-sequence (Feng, [0012-0014] Fig. 6).	


Either singularly or in combination, fail to anticipate or render the limitation "transmit, in the subframe indicated by the information on the synchronization resource, the D2DSS and a physical sidelink broadcast channel (PSBCH), in case that the RSRP
of the signal is less than the threshold value and the UE is configured to perform a public safety (PS) related D2D discovery operation having a sequence length is 62".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415